internal_revenue_service department of the treasury number release date index number u i l no washington dc person to contact telephone number refer reply to cc psi plr-124895-03 date date legend coop dear this is in response to your request for a ruling dated date submitted on behalf of coop by its authorized representative coop is a federated cooperative subject_to taxation under subchapter_t of the internal_revenue_code coop is in the business of processing and marketing member and patron products as well as providing members and patrons with necessary supplies throughout the years coop recognized significant margins on its patronage sourced business with its members and patrons in accordance with coop’s bylaws coop was required to distribute its patronage sourced margins to its patrons coop’s bylaws authorize coop to net patronage income and loss from its various allocation pools subject_to and in accordance with sec_1388of the code coop issued patronage_dividends to its members associate members and patrons in the form of common_stock associate member common_stock or capital credits coop issued the patronage equity predominantly as qualified written notices of allocation within the meaning of sec_1388 although a portion was issued as nonqualified written notices of allocation as of coop had approximately dollar_figure million of qualified written notices of allocation outstanding and approximately dollar_figure million of nonqualified written notices of allocation outstanding during the current economic downturn coop realized significant economic losses and incurred significant net operating losses under sec_172 of the code a substantial portion of such losses are attributable to business done by coop with or for its members patrons the patronage losses and the remainder are attributable to other coop business the non-patronage losses as a result of these losses and a resulting lack of liquidity to finance its continued operations coop filed for bankruptcy on in the federal bankruptcy court in court coop is presently preparing its reorganization plan plan and anticipates filing the plan with the court in the near future implementation of the plan or any element thereof is subject_to the approval of the court a significant element of the plan involves the sale of substantially_all of the assets of coop’s supply business the court recently approved the sale of substantially_all of the assets of coop’s division and purchasers for other assets are actively being sought in addition a significant portion and potentially substantially_all of the assets of its processing and marketing will also be sold following the implementation of the plan coop may not continue to operate and if it continues to operate it shall do so as a substantially smaller enterprise involved solely in the processing and marketing of products if coop continues to operate it will not operate on a cooperative basis coop believes that there is little or no chance that the proceeds of the sales of assets anticipated under the plan will be sufficient to satisfy the claims of its various creditors accordingly coop does not anticipate that there will be further distributions made with respect to its patronage equity either as part of the plan or otherwise coop believes that such equity has little or no current value and will not likely have value in the future section of the article of coop’s bylaws grants coop’s board_of directors broad discretion in the handling and disposition of patronage sourced losses this section provides that the board_of directors of this association shall have complete discretion to determine the handling and ultimate disposition of the association’s patronage sourced net losses including allocation unit losses and the form priority and manner in which such losses or portions thereof shall be taken into account retained and ultimately disposed of or recovered the board may retain such losses of the association and subsequently i dispose_of them by offset against the net_earnings of the association of subsequent years ii apply such losses to prior years’ patronage allocations at any time in order to dispose_of them by means of offset and cancellation against members’ and patrons’ equity account balances iii select and use any other method of disposition of such losses as the board_of directors in its sole and absolute discretion shall from time to time determine under the plan coop will seek approval of the court to utilize its patronage sourced net operating losses through the cancellation of a significant portion of its patronage equity the proposed cancellation of the qualified written notices of allocation will be effected by the coop board_of directors pursuant to clause ii above subject_to the approval and consent of the court in accordance with section article of coop’s bylaws coop’s board_of directors will dispose_of coop’s current_year patronage sourced losses and patronage sourced net_operating_loss carryforwards by allocating such losses to offset a portion of the qualified written notices of allocation subject_to such action being approved by the court coop is organized and operates as a cooperative as a cooperative coop conducts its operations with the purpose of operating at cost with respect to the business coop conducts with or for its members when coop realizes a profit on the business it does with or for its members coop is required by its bylaws to distribute such profit to its members through the payment of a patronage_dividend coop claimed a patronage_dividend deduction for federal_income_tax purposes upon the issuance of its patronage equity in the form of qualified written notices of allocation as stated above coop realized significant losses with respect to the business that coop does with or for its members in accordance with section of article of its bylaws coop is authorized to recover these patronage sourced losses through coop’s cancellation of previously issued patronage equity the service recognized this procedure in revrul_70_407 1970_2_cb_52 in that ruling a cooperative cancelled member patronage equities to offset a net patronage sourced loss accordingly based solely on the forgoing we rule that coop may utilize its patronage sourced loss by canceling an equal amount of currently outstanding qualified notices of allocation coop will not otherwise recognize any taxable_income upon the cancellation of such patronage equity this ruling is directed solely to the taxpayer that requested it sec_6110 k of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of the letter is being sent to your authorized representative cc sincerely yours walter woo senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
